Exhibit 10.1

 

EXECUTION VERSION

 

FIRST AMENDMENT TO PARENT GUARANTY

 

FIRST AMENDMENT, dated as of July 31, 2013 (this “Amendment”), to the Parent
Guaranty, dated as of September 25, 2012 (the “Existing Guaranty Agreement”; as
amended by this Amendment, the “Guaranty Agreement”), made by PHH Corporation, a
Maryland corporation (the “Parent”), in favor of The Bank of Nova Scotia, in its
capacity as administrative agent (in such capacity, the “Administrative Agent”)
under the Credit Agreement referred to below, for and on behalf of and for the
benefit of itself and the other Secured Parties.

 

W I T N E S S E T H :

 

WHEREAS, pursuant to the Existing Guaranty Agreement, the Parent has absolutely
and unconditionally guaranteed the due and punctual payment and performance when
due of all of the Guaranteed Obligations;

 

WHEREAS, the Parent has requested certain amendments to the Existing Guaranty
Agreement as more fully set forth herein; and

 

WHEREAS, the Administrative Agent has agreed to such amendments but only on the
terms and conditions contained in this Amendment;

 

NOW, THEREFORE, the parties hereto hereby agree as follows:

 

Section 1.              Defined Terms.

 

Capitalized terms used herein and not herein defined shall be construed in
accordance with the Existing Guaranty Agreement.

 

Section 2.              Amendments.

 

(a)           Schedule A of the Existing Guaranty Agreement is amended by adding
the following definitions in alphabetical order:

 

“2014 Convertible Notes Escrow Account” shall mean the escrow account to be
established by the Parent with any lender under the Parent Credit Agreement whom
the Parent elects in its sole discretion from time to time.  The terms of the
escrow arrangements shall provide that the Parent may deposit up to $150,000,000
in the 2014 Convertible Notes Escrow Account and may withdraw amounts from the
2014 Convertible Notes Escrow Account solely to pay, redeem or purchase the 2014
Convertible Notes and pay related interest and premiums (it being understood and
agreed that the Parent may transfer all or any portion of such deposit from an
escrow account with one such lender to an escrow account with another such
lender at any time).

 

“Medium Term Notes” shall mean the Parent’s (i) 7.850% Callable InterNotes due
April 15, 2018 in the aggregate principal amount of $4,126,000 and (ii) 7.650%
Callable InterNotes due April 15, 2018 in the aggregate principal amount of
$3,777,000.

 

--------------------------------------------------------------------------------


 

“Parent Credit Agreement” shall mean that certain Amended and Restated Credit
Agreement, dated as of August 2, 2012, among the Parent, the lenders and agents
from time to time party thereto, and JPMorgan Chase Bank, N.A., as
administrative agent, as amended, restated, amended and restated, or otherwise
modified from time to time.

 

(b)           The defined term “Minimum Liquidity” contained in Schedule A of
the Existing Guaranty Agreement is amended by adding the phrase “(including, for
purposes hereof, the balance in the 2014 Convertible Notes Escrow Account at
such time)” immediately after the phrase “wholly-owned Subsidiaries”.

 

(c)           Section 8.7 of the Existing Guaranty Agreement is amended by
adding the phrase “(less the balance in the 2014 Convertible Notes Escrow
Account at such time)” immediately after the word “Indebtedness”.

 

(d)           Section 8.11(a) of the Existing Guaranty Agreement is amended by
adding the phrase “the Parent,” immediately before the phrase “any Material
Subsidiary”.

 

(e)           Section 8.11(a)(ii) of the Existing Guaranty Agreement is amended
by replacing the phrase “the Specified Senior Notes” with the phrase “the Medium
Term Notes”.

 

(f)            Section 8.11(a)(iv) of the Existing Guaranty Agreement is amended
by replacing clause (D) with the following:

 

(D) the aggregate outstanding principal amount of the 2014 Convertible Notes
less the balance in the 2014 Convertible Notes Escrow Account is no more than
$100,000,000;

 

(g)           Section 8.11(d) of the Existing Guaranty Agreement is amended by
(i) adding the phrase “(including related interest and premiums)” immediately
after the phrase “any such Indebtedness” and (ii) deleting the phrase
“substantially similar terms” and replacing it with the phrase “terms not
materially more restrictive, in the aggregate, than the terms in such
Indebtedness being refinanced (as determined in good faith by a financial
officer of the Parent)”.

 

(h)           Section 8 of the Existing Guaranty Agreement is amended by adding
the following new Section 8.15:

 

Section 8.15  2014 Convertible Notes Escrow Account.

 

Until the 2014 Convertible Notes have been paid in full, utilize any amounts in
the 2014 Convertible Notes Escrow Account other than to pay, redeem or purchase
the 2014 Convertible Notes and pay related interest and premiums.

 

Section 3.              Conditions to Effectiveness.  This Amendment shall
become effective upon the first date on which each of the following shall have
occurred (the date of effectiveness, the “First Amendment Effective Date”):

 

(a)           the Administrative Agent shall have received this Amendment,
executed and delivered by a duly authorized officer of the Parent;

 

2

--------------------------------------------------------------------------------


 

(b)           the First Amendment, dated as of July 29, 2013, to the Parent
Credit Agreement shall have become effective; and

 

(c)           all other fees of the Administrative Agent (including the
reasonable fees and expenses of counsel to the Administrative Agent) due and
payable on or prior to the First Amendment Effective Date shall have been paid.

 

Section 4.              Representations and Warranties.  The Parent hereby
represents and warrants to the Administrative Agent  that (before and after
giving effect to this Amendment):

 

(a)           as of the First Amendment Effective Date, each of the
representations and warranties set forth in Article 6 of the Guaranty Agreement
(other than those set forth in Section 6.17 of the Guaranty Agreement) shall be
true and correct in all material respects on and as of the First Amendment
Effective Date (except to the extent that such representations and warranties
expressly relate to an earlier date in which case the Parent hereby confirms,
reaffirms and restates such representations and warranties as of such earlier
date) with the same effect as if made on and as of the First Amendment Effective
Date; and

 

(b)           there does not exist any Default or Event of Default.

 

Section 5.              Payment of Expenses. The Parent agrees to pay or
reimburse the Administrative Agent for all of its reasonable and invoiced
out-of-pocket costs and expenses incurred in connection with this Amendment, any
other documents prepared in connection herewith and the transactions
contemplated hereby, including, without limitation, the reasonable and invoiced
fees and disbursements of counsel to the Administrative Agent.

 

Section 6.              No Other Amendment or Waivers; Confirmation.  Except as
expressly provided hereby, all of the terms and provisions of the Existing
Guaranty Agreement are and shall remain in full force and effect.  The
amendments contained herein shall not be construed as an amendment of any other
provision of the Existing Guaranty Agreement or for any purpose except as
expressly set forth herein or a consent to any further or future action on the
part of the Parent that would require the waiver or consent of the
Administrative Agent.

 

Section 7.              GOVERNING LAW; WAIVER OF JURY TRIAL; MISCELLANEOUS.

 

(a)           THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT
OF LAWS PRINCIPLES THAT WOULD REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER
JURISDICTION.

 

(b)           EACH PARTY HERETO HEREBY AGREES AS SET FORTH IN SECTION 21 OF THE
EXISTING GUARANTY AGREEMENT AS IF SUCH SECTION WERE SET FORTH IN FULL HEREIN.

 

(c)           On and after the First Amendment Effective Date, each reference in
the Existing Guaranty Agreement to “this Agreement”, “hereunder”, “hereof”,
“herein”, or words of

 

3

--------------------------------------------------------------------------------


 

like import referring to the Existing Guaranty Agreement shall mean and be a
reference to the Guaranty Agreement.

 

(d)           This Amendment may be executed by one or more of the parties to
this Amendment on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument.  A set of the copies of this Amendment signed by all the parties
shall be lodged with the Parent and the Administrative Agent.  This Amendment
may be delivered by facsimile or electronic transmission of the relevant
signature pages hereof.

 

Section 8.              Severability.  If any provision of this Amendment shall
be determined to be illegal or invalid as to one or more of the parties hereto,
then such provision shall remain in effect with respect to all parties, if any,
as to whom such provision is neither illegal nor invalid, and in any event all
other provisions hereof shall remain effective and binding on the parties
hereto.

 

Section 9.              Headings.  Section headings used herein are for
convenience of reference only, are not part of this Amendment and shall not
affect the construction of, or be taken into consideration in interpreting, this
Amendment.

 

[Signature pages follow.]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective proper and duly authorized officers
as of the day and year first above written.

 

 

PHH CORPORATION

 

 

 

By:

/s/ Richard J. Bradfield

 

Name:

Richard J. Bradfield

 

Title:

Senior Vice President and Treasurer

 

PHH Corporation - First Amendment to Parent Guaranty

 

--------------------------------------------------------------------------------


 

 

THE BANK OF NOVA SCOTIA, in its capacity as Administrative Agent

 

 

 

By:

/s/ Robert Boomhour

 

Name:

Robert Boomhour

 

Title:

Director

 

PHH Corporation - First Amendment to Parent Guaranty

 

--------------------------------------------------------------------------------